Case 2:13-cr-20564-SJM-MAR ECF No. 424 filed 04/16/19         PageID.6134     Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


  UNITED STATES OF AMERICA,
                                               Criminal Case No. 2:13-cr-20564-1
              Plaintiff/Respondent,            Civil Case No. 2:18-cv-12039

  v.                                           HONORABLE STEPHEN J. MURPHY, III

  D-1 MOHAMED FARAJ,

              Defendant/Petitioner
                                  /

          ORDER FINDING ATTORNEY-CLIENT PRIVILEGE
   WAIVER AND GRANTING PETITIONER'S MOTION TO COMPEL [395]

       On February 5, 2019, the Government filed a motion seeking copies of certain

 attorney-client communications and correspondence. ECF 416. The Government

 explains that it needs the input of Petitioner's trial counsel to address Petitioner's

 allegations. Id. at 6102.

       On February 15, 2019, the Court ordered Petitioner to either show cause why

 the Court should not find that he waived his attorney-client privilege with his former

 attorney, Mr. Howarth, or withdraw his ineffective-assistance claim in writing no

 later than March 18, 2019. ECF 422. The Court warned that if Petitioner did not

 show cause or withdraw his claim by March 18, 2019, or otherwise object to the Court

 finding waiver, "the Court [would] recognize that Petitioner has waived the attorney-

 client privilege and work-product privilege between himself and Mr. Howarth to the

 extent necessary to litigate his claim." Id. at 6131. The Court also instructed that it

 would "order Mr. Howarth to provide testimony and all documents and



                                           1
Case 2:13-cr-20564-SJM-MAR ECF No. 424 filed 04/16/19          PageID.6135    Page 2 of 3



 communications with Petitioner related to Petitioner's ineffective-assistance

 allegations." Id. Petitioner failed to respond to the Court's order. Consequently, the

 Court will order Mr. Howarth to provide "communications between petitioner and

 himself about the issues to be pursued at trial in relation to its impact on jury

 instruction requests, and discussions between trial counsel and petitioner about jury

 instructions." Id. (quoting ECF 416, PgID 6103).

       Additionally, Petitioner filed a "motion to compel trial counsel" on October 16,

 2017, requesting that his former counsel provide him:

       Any and all Pre-Trial Discovery Material relating to his case, and any
       Material Evidence and Documents, tangible and non-tangible, and all
       evidence the United States intended to use during trial, Witness and
       Informant Statements, Scientific Reports, and all Pre-Trial Motions and
       Documents, Police Reports, Affidavits, Search Warrants, Survielance
       [sic] Photos.

 ECF 395, PgID 5947. Petitioner also seeks trial and sentencing transcripts. Id. The

 Court will grant Petitioner's motion to the extent it seeks information relevant to his

 claims under 28 U.S.C. § 2255. If Mr. Howarth possesses material relevant to

 Petitioner's 28 U.S.C. § 2255 motion that he has not yet given to Petitioner, Mr.

 Howarth shall provide a copy to Petitioner.

                                        ORDER

       WHEREFORE, it is hereby ORDERED that the Petitioner has WAIVED the

 attorney-client privilege to the extent necessary to litigate his claim.

       IT IS FURTHER ORDERED that Mr. Howarth shall DISCLOSE to the

 Government testimony and all documents and communications with Petitioner

 related to Petitioner's ineffective-assistance allegations including communications



                                            2
Case 2:13-cr-20564-SJM-MAR ECF No. 424 filed 04/16/19        PageID.6136    Page 3 of 3



 between petitioner and himself about the issues to be pursued at trial in relation to

 its impact on jury instruction requests, and discussions between trial counsel and

 petitioner about jury instructions.

       IT IS FURTHER ORDERED that Petitioner's Motion to Compel [395] is

 GRANTED. To the extent Mr. Howarth possesses evidence relevant to Petitioner's

 motion under 28 U.S.C. § 2255 that he has not yet given to Petitioner, he shall

 DISCLOSE to Petitioner the materials.

       IT IS FURTHER ORDERED that the Government shall file its response to

 Petitioner's § 2255 motion by Friday, May 31, 2019.

       SO ORDERED.


                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
 Dated: April 16, 2019

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on April 16, 2019, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                          3
